Citation Nr: 1709656	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a right ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to September 1993, January 2002 to June 2002, August 2004 to May 2005, and July 2013 to September 2015.  

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In an October 2015 decision, the Board denied the Veteran's claim for an initial compensable rating. The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court). A November 2016 Court order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. This issue is once again before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been remanded to the Board from the Court in part for more thorough consideration of the application of 38 C.F.R. § 4.59 concerning pain on motion, to include consideration of certain Court decisions.

Review of the record, and not noted at the time of the prior Board decision, reveals that the Veteran had an additional period of active duty from July 2013 to September 2015.  This information apparently was not before the Board at the time of entry of the prior decision.  The service treatment records for this period have not been obtained, and as such, the most recent potential evidence concerning this disability has not been obtained.  Moreover, it is unclear whether the Veteran may have had ongoing care for his right ankle which could also impact any current appellate decision to be entered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records for his final period of active duty.  Additionally, contact the Veteran to ascertain whether he has had any additional treatment for his right ankle disorder since 2011.  If so, those records should be sought.  To the extent necessary the Veteran should be asked to identify the location and approximate dates of treatment and should be requested to provide release of information forms as needed to obtain any private treatment records identified.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, review all the evidence added to the record and readjudicate the instant issue.  To the extent the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




